The question presented by the exception to the refusal of the referee to pass definitely upon the questions of evidence as they arose and were made in the progress of the trial, is the more important by reason of the vicious practice which, although of recent origin, has had a rapid growth in the practice of referees in the trial of causes before them. The practice of reserving questions as to the admissibility of evidence and its competency when reasonably made in the course of the trial, is not to be commended even when assented to by counsel. It seriously interferes with the proper and orderly conduct of the trial and tends to embarrass the parties whenever a review of the trial becomes necessary. The comments of Judge FOLGER upon the practice, in Sharpe v. Freeman (45 N.Y., 802), are just and should be heeded as well by counsel as by referees and trial courts.
The Code provides that the trial by referees shall be conducted in the same manner as a trial by the court. (Code § 272.) No change is made by the Code in any of its provisions in respect to the conduct of trials, the introduction of evidence, the time and manner of objecting to its admission, the action and decision of the court or referee thereon, or the mode and manner of reviewing decisions made in the course of the trial. The common-law practice still prevails, and exceptions must be taken to decisions of questions arising in the progress of the trial at the time they are made, and if not then taken are waived.
In the final report of the referee he states the facts found from all the evidence, and the conclusions of law based thereon, and to such conclusions exceptions may be taken within ten days after notice of the judgment; but there is no place in the report for ruling upon questions of evidence or other interlocutory questions that may have arisen upon the trial, *Page 374 
and no time given for exceptions to ruling upon questions of that character. (Code, §§ 268, 272.)
The right to object to evidence as it is offered is a legal right of which the party cannot be deprived, and the right to object and to be heard upon the objection, necessarily implies a like right to a decision by a court or referee, and the refusal to entertain an objection or to pass upon it when made is a denial of a legal right to which an exception lies. Wherever any matter is capable of being brought upon the record, and the court refuses to allow it to be so brought, this is the subject of a bill of exceptions. (Per Lord REDESDALE, Lessee of Lawlor v.Murray, 1 Sch.  Lef., 75.) When necessary, the judge or referee must pass on all preliminary questions of fact on which the admissibility of evidence depends, and he must do so whenever occasion requires in the progress of a trial. (Doe v.Webster, 12 A.  E., 442; 1 Arch. Prac., 359, 366.)
The judge or referee has, within proper limits, a discretion as to the order of proof, and may permit facts to be proved provisionally, subject to the condition that other facts shall be subsequently proved which are essential to the competency of the evidence admitted. But when all the facts, upon which the party relies for the admissibility of the evidence, have been put before the court by him and he has rested his case, the adverse party is then entitled to a definite determination as to the competency of the evidence objected to. It is then no longer a question as to the order of proof, nor is it within the discretion of the court to postpone the decision.
It appears by the record before us that the parties acquiesced by mutual consent in the reservation of several questions, made upon objections to the admissibility of evidence as against some of the defendants, which was conceded to be competent as against others until the close of the evidence on the part of the plaintiffs. The defendants objecting, then demanded, as they had a right to do, that the referee should pass upon the competency of the evidence as against them, respectively. The question was not as to the effect of the evidence, if admitted, but whether the defendants taking the *Page 375 
objections had been so far connected with the transaction and the other parties who were actors in it as to make the evidence competent against them for any purpose. The question of admissibility was one of law; its effect was a question of fact. It was their right to know before entering upon their defence what evidence they had to meet, and they were necessarily embarrassed in their defence by the refusal of the referee to pass upon the questions made. A decision adverse to the plaintiffs would not have prevented a renewed offer of evidence upon other facts appearing; and had the evidence been either rejected or admitted, the defendants might have shaped their defence entirely differently from what they were compelled to do, proceeding in ignorance of the fact whether the evidence was in or out of the case as against them. If it be contended that the evidence objected to was competent as against all the defendants, the sting is not taken out of the exception to the refusal by the referee to decide the question.
The defendant had a right to the ruling of the referee upon the question, and an exception to the refusal so to rule should not be confounded with an exception to a refusal to sustain the objections to the evidence. The latter exception would have brought up the question as to the competency of the evidence. The exception actually made does not involve that question. A party has a legal right to a decision upon the admissibility of evidence, whether the same is competent or otherwise, and a refusal of that right is a legal error. A court sitting in review cannot say that a party is not prejudiced by such a refusal. The orderly administration of justice and the preservation of the rights of suitors require that referees as well as courts should be held to a strict observance of those substantial forms and modes of procedure, which are the result of experience and are firmly established. It is neither safe nor consistent with a proper administration of the laws to permit referees or trial courts to exercise their discretion as to whether they will or will not pass upon questions made in proper time and in proper form, or to permit *Page 376 
each referee to be a law unto himself and leave it to the appellate tribunals to sustain or reverse judgments, as they may think justice has or has not been done in each case. The law vests no such discretion in courts or referees.
If a referee may exercise this power, and act upon his discretion, he may change the burden of proof, and, in fact, deprive the party of his exceptions and the benefits of established rules of evidence; but that it is error for a referee, under such circumstances, to refuse to decide questions of evidence as they are made is plainly intimated in McKnight
v. Dunlop (1 Seld., 537), and the doctrine is affirmed inPeck v. Yorks (47 Barb., 131); Brooks v. Christopher (5 Duer, 216), and Clussman v. Merkel (3 Bos., 402). See, also,Goddard v. Perkins (9 Gray, 411), in which SHAW, Ch. J., says: "The parties are entitled to the judge's opinion, to his best judgment, on every question of law arising in the course of the trial." In Bartlett v. Smith (11 M.  W., 483), where the admissibility of a bill of exchange, purporting to be a foreign bill, and stamped accordingly, was objected to on the ground that it was, in fact, an inland bill drawn in London, and evidence was offered to prove that fact, it was held that the evidence ought to have been received in that stage of the cause, and the admissibility of the instrument passed upon by the judge, and that the evidence ought not to have been received afterwards as a part of the defendant's case; verdict having passed for the plaintiff, was set aside for this error of the judge.
The Code provides for the reservation of a certain class of questions upon the merits for further consideration by the judge, but questions of evidence are not among those that may be so reserved.
The judgment appealed from should be reversed, and a new trial granted.
For affirmance: FOLGER, ANDREWS, MILLER and EARL, JJ.; for reversal: CHURCH, Ch. J., ALLEN and RAPALLO, JJ
Judgment affirmed. *Page 377